DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferber (US 2011/0223458 A1).
Regarding claim 1, Ferber discloses a battery pack (contained power cell array within energy system, Ferber Abstract and Fig. 8B) comprising:
a plurality of battery cells (power cells 2, Ferber Figs. 8B and [0020, 0034]);
a cell holder holding the plurality of battery cells (containment panels 10 with apertures to receive cells 2, Ferber [0034] and Figs. 8-9); and
a case accommodating the cell holder (housing 100, Ferber Fig. 9 and [0034]), wherein the case includes:
a first case (bottom portion of housing 100 including side and end panels 110/120, Ferber Figs. 8-9 and [0034]); and
a second case fixed to the first case (lid 170 releasably attached to lower housing 100, Ferber [0041], as shown by screw/bolt holes corresponding between 170 and 100 in Ferber Fig. 9), 
the cell holder is fixed to the first case by a fastener (containment panels 10 are attached to at least one inside portion 104 of the housing by bolts 11, Ferber [0034] and Figs. 8A-8B) and
the fastener is shielded from outside of the case in a state where the second case is fixed to the first case (fastener portions 11 of Fig. 8 within containment panel are connected to inside 104, and thus shielded from outside when second case/lid 170 is affixed to first case 100 as shown in Ferber Fig. 9).
Regarding claim 2, Ferber discloses the limitations of claim 1 and discloses a cushion material interposed between the first case and the cell holder (shock absorbing cushion 160 positioned over the releasable modular interconnect, and the bottom half of the energy storage is configured the same way, Ferber [0041] and Fig. 9 – i.e., another cushion 160 is positioned at the below the cell array between holder and housing).
Regarding claim 3, Ferber discloses the limitations of claim 1 and discloses 
the first case has a box shape having one side thereof open (lower housing 100, with walls 110/120, shown as an open box shape in Ferber Figs. 8-9), 
the cell holder is fixed to the first case by the fastener in a state where the cell holder is placed on an inner bottom surface of the first case (containment wall 10a, of cell holder, shown at bottom inner surface of lower housing 100 in Ferber Fig. 9), and
the fastener is fastened at a position that is farther apart from the inner bottom surface than a center of the cell holder with respect to a direction orthogonal to the inner bottom surface (bolt 11, connecting containment wall 10b of holder, shown at a position perpendicularly farther from the housing bottom/closer to lid in Ferber Figs. 8-9)
Regarding claim 4, Ferber discloses the limitations of claim 1 and discloses 
each of the plurality of battery cells has a substantially cylindrical shape having a longitudinal direction in a first direction (Ferber Fig. 8B, up-down), 
the plurality of battery cells is held by the cell holder in a state where the battery cells are arranged side by side in a second direction orthogonal to the first direction (Ferber Fig. 8B, left-right), and
the fastener is fastened at a position that is on an inner side relative to both ends of the plurality of battery cells with respect to the first direction and is on an outer side relative to an outermost battery cell among the plurality of battery cells with respect to the second direction (fastener 11 extends to left side, see annotation below of Ferber Fig. 8B).

    PNG
    media_image1.png
    534
    788
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferber (US 2011/0223458 A1) as applied to claim 1 above, and further in view of Chellew et al. (US 2013/0031762 A1).
Regarding claim 5, Ferber discloses the limitations of claim 1 and discloses a control substrate accommodated in the case and electrically connected to the plurality of battery cells (modular interconnect 150 connecting terminals of power cells, accommodated within case 100, Ferber [0041] and Fig. 9).  Ferber fails to teach the control substrate is fixed to the cell holder.
Chellew, which is analogous in the art of cylindrical battery packs (see Chellew Fig. 7), teaches a control substrate accommodated in a case (circuit board 188 within housing of battery pack 17, Chellew [0089] and Fig. 7) and electrically connected to a plurality of battery cells (cells 180 connected to board 188 vis cell straps 183, Chellew [0084] and Figs. 7), wherein the control substrate is fixed to a cell holder (Chellew Figs. 6-7 show carrier 181, which is a holder for battery cells 180, having projections from the top which affix through corresponding holes of circuit board 188).
A person with ordinary skill in the art would have recognized that this mated, peg-in-hole fixing technique for fixing the control substrate to the cell holder, as taught by Chellew, provides improved stability of the control substrate and prevents movement of such within the battery pack. Therefore, it would have been obvious, at the time of filing, for a person having ordinary skill in the art to apply such a fixing technique to Ferber – i.e., to add protrusions from holder plate 10b to mate with holes added interconnect plate 150 – to yield a predictably more stable connection of components and prevent their movement inside the battery pack. See MPEP 2143(B). Thus, instant claim 5 is rendered obvious.
Regarding claim 6, Ferber discloses the limitations of claim 5 above and discloses in a plan view in a direction orthogonal to the control substrate (i.e., looking downward on Ferber Fig. 9), the fastener is fastened at a position on an outer side relative to the control substrate (see Ferber Fig. 9, where holes for fasteners 11 extend outwardly, towards right and left, compared to positioning of substrate/interconnect 150).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Naito (US 2014/0302376 A1) teaches 
a battery pack 10 with cushioning mats 38 on inner bottom surface of lower case 12 below cell holder 50, which contains cylindrical cells 33 (Naito [0070] and Fig. 3);
a controller 41 with circuit board 42, electrically connected to battery cells via lead plates 37, which is fixed to cell holder 50 via locking hooks 521/522 (Naito [0071, 0076] and Fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721